Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
in claim 1; an operation determination part and a monitor
In claim 2; a recognition part
In claim 3; a detection part
In claim 6; an information provider and a terminal device
In claim 8; a payment processor part

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in light of the specification;
an operation determination part, element 322, is part of a management device, element 300, and is a program executed by a hardware processor/CPU. 
a monitor, element 325, is part of a management device, element 300, and is a program executed by a hardware processor/CPU.
an information provider, element 323, is part of a management device, element 300, and is a program executed by a hardware processor/CPU.
a terminal device, element 100, and shown in Fig 9, and contains a screen with an application that displays a map.
a payment processor part, element 324, is part of a management device, element 300, and is a program executed by a hardware processor/CPU.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a load which is not easily affected by an impact from outside”. “Easily affected” is not well defined in the specification; it is unclear what specifically constitutes “easily affected”, and thus renders the claim scope unclear. Additionally, “outside”, as a relative term, requires a modifier to identify what is specifically outside relative to what. The examiner is interpreting this to indicate a collision of the vehicle, within which a load is carried.

Claim limitations “ a recognition part” in claim 2 and “a detection part” in claims 3-4, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the only recitation (page 2) of a recognition part and a detection part does not reference any structure or relation to structure that would define them.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The examiner recommends using consistent naming between the specification and claims regarding the parts invoking 112f to more clearly identify the structure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of a management method, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims recite an abstract idea of determining operations and events that occur to cause a state. In addition, the remaining claim limitations merely implement the idea onto generic computer components by performing a method by way of a computer. The recited abstract idea is not integrated into a practical application. In particular, Claims 1-10 do not present any additional elements to integrate the idea into a practical application other than applying or performing the method by way of a computer. As there is a high level of generality due to the lack of additional elements, this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, Claims 1-10 are directed to an abstract idea.
Claims 1-10 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 9-10 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 1-10 do not add any significant structure or elements that qualify as significantly more; using a computer as a tool to perform the abstract idea is insufficient to integrate the abstract idea into a practical application.
Therefore, Claims 1-10 are not patent eligible under 35 U.S.C 101.

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US20210291815A1).
Regarding claim 1, Smith discloses;
A management device which manages an operation (disclosed as a system for communication between a transport, an authorization system, verification system and vehicle data distribution systems, paragraph 0047) of a load-carrying vehicle that autonomously travels on a road (disclosed as an autonomous driving system, paragraph 0058) without a driver on board [the examiner notes that having no driver is intended use; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] and that is able to store a load in each of a plurality of storage parts shielded by a door which is opened and closed (shown with a transport, element 104, including deliver vehicles, paragraph 0062, where items may be carried within a compartment of the transport 104, paragraph 0097), the management device comprising: 
an operation determination part that determines an operation of the load-carrying vehicle (disclosed as a transport processor in the transport which communicates vehicle data, such as routes for package pickup, paragraph 0136, and detecting maneuver data, paragraph 0084); and 
a monitor that determines whether or not a predetermined event has occurred in the load-carrying vehicle (disclosed as a server determining an event occurring with the transport, paragraph 0108), that requests an operation of the load-carrying vehicle to an operator in a case where it is determined that the predetermined event has occurred (disclosed as communicating sensor data regarding anomalous behavior relating to an event, paragraph 0108), and that causes a state in which the load-carrying vehicle operates in accordance with the operation of the operator (disclosed as forming a consensus to determine an action based on the severity of the event for the transport to take, paragraph 0111).  

Regarding claim 2, Smith discloses;
The management device according to Claim 1 (see claim 1 rejection), wherein the predetermined event is that traveling of the load-carrying vehicle becomes impossible [the examiner is interpreting impossible to indicate obstruction/hinderances or loss of position data based on page 26, and collisions based on page 35 of the specification] (disclosed as determining a severity of a collision event, including waiting for first responders [and thus not travelling], paragraph 0111), and 
the monitor determines whether or not the predetermined event has occurred based on a recognition result of a recognition part that recognizes a surrounding environment of the load-carrying vehicle in a recognition region (disclosed as the server determining that a collision has occurred based on sensor data collected from a plurality of devices, paragraph 0108).  

Regarding claim 4, Smith discloses;
The management device according to Claim 1 (see claim 1 rejection), wherein the predetermined event is that the load-carrying vehicle and another object have collided with each other (disclosed as determining a severity of a collision event, including waiting for first responders [and thus not travelling], paragraph 0111), and 
the monitor determines whether or not the predetermined event has occurred based on a detection result of a detection part that detects an impact given to the load- carrying vehicle (disclosed as sensor data being the basis for event data, including collisions, paragraph 0138, from transport sensors for collision detection, paragraph 0063).  

Regarding claim 5, Smith discloses;
The management device according to Claim 4 (see claim 4 rejection), wherein in a case where it is determined that a collision between the load- carrying vehicle and another object has occurred (disclosed as determining a collision event, paragraph 0108) and in a case where the load that is stored in the storage part is a type of load which is not easily affected [the examiner is interpreting this to indicate that the management device has a load label, such as a category, defining the load, such as load type A or load type B in the specification, to determine whether the load is secure/safe or not] by an impact from outside (disclosed as detecting items within the transport and detecting whether a dangerous situation, including unsecured item or unsafe item positions, unsafe times, or related mechanical/electrical/software failures exist, paragraph 0098), the operation determination part allows the load-carrying vehicle to continue traveling (disclosed as acting when a dangerous situation is detected by inhibiting or inactivating the transport until the situation is resolved, whereupon it may resume operation, paragraph 0103).  

Regarding claim 6, Smith discloses;
The management device according to Claim 1 (see claim 1 rejection), further comprising an information provider that provides information to a terminal device of a user of a load-carrying service [the examiner notes that a terminal device belonging to a user of a load-carrying service is intended use; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] in which the load-carrying vehicle is used (disclosed as a transport processor in a transport that communicates with other transport processors, databases and servers, paragraph 0136), 
wherein in a case where the monitor determines that the predetermined event has occurred in the load-carrying vehicle, the information provider provides request information, which requests an operation of the load-carrying vehicle to the user (disclosed as requesting, to another vehicle, a handoff in the event of a mechanical issue or fuel/charge limit, paragraph 0136), to the terminal device that is present in a vicinity of the load-carrying vehicle (disclosed as communicating between vehicles/users, paragraph 0136).  

Regarding claim 7, Smith discloses;
The management device according to Claim 1 (see claim 1 rejection), further comprising an information provider that provides information to a terminal device of a user [the examiner notes that a terminal device belonging to a user of a load-carrying service is intended use; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] of a load-carrying service in which the load-carrying vehicle is used (disclosed as a transport processor in a transport that communicates with other transport processors, databases and servers, paragraph 0136), 
wherein in a case where the monitor determines that the predetermined event has occurred in the load-carrying vehicle, the information provider provides request information, which requests a response that resolves the predetermined event to the user (disclosed as requesting, to another vehicle, a handoff in the event of a mechanical issue or fuel/charge limit, paragraph 0136), to the terminal device that is present in a vicinity of the load-carrying vehicle (disclosed as performing a package handoff and transferring credits between vehicles/users, paragraph 0136).  

Regarding claim 8, Smith discloses;
The management device according to Claim 6 (see claim 6 rejection), further comprising a payment processor part that performs a payment process associated with a use of the load-carrying service with respect to the user of the load-carrying service [the examiner notes that a terminal device belonging to a user of a load-carrying service is intended use; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masharn, 2 USPQ2d 1647 (1987)] in which the load-carrying vehicle is used (disclosed as a transaction module to performs transactions with assets and credits, paragraph 0135), 
wherein the payment processor part pays an incentive to the user that has performed a requested content based on the request information provided by the information provider (disclosed as performing a package handoff and transferring credits between vehicles/users, paragraph 0136).  

Regarding claims 9-10, it has been determined that no further limitations exist apart from those previously addressed in claim 1. Therefore, claims 9-10 are rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20210291815A1 and further in view of Liu (US20210291815A1).
Regarding claim 3, Smith teaches;
The management device according to Claim 1 (see claim 1 rejection). However, Smith does not explicitly teach; wherein the predetermined event is that detection of a current position of the load-carrying vehicle becomes impossible, and 
the monitor determines whether or not the predetermined event has occurred based on a detection result of a detection part that detects a current position of the load- carrying vehicle.  
Liu teaches; wherein the predetermined event is that detection of a current position of the load-carrying vehicle becomes impossible (disclosed as detecting the loss of position/localization with a safety monitor, paragraph 0041), and 
the monitor determines whether or not the predetermined event has occurred based on a detection result of a detection part that detects a current position of the load- carrying vehicle (disclosed as detecting a loss of GPS system and sensor coverage, where fail-operational actions are taken to safely navigate the autonomous vehicle to a stop, paragraph 0041).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a position failure as disclosed by Liu in the system disclosed by Smith in order to improve safety of the autonomous vehicle. As disclosed by Liu, the loss of location and sensor data affects the safe navigation of the autonomous vehicle (paragraph 0043), and thus should be addressed when it occurs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further luggage/cargo considerations in events, such as relevant for claim 5; US20200377113A1
For further accident determination and conditions; US20210149407A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 11:20-7:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662